DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fliearman (US Publication 2018/0065440 A1).
In regards to claim(s) 1-2, 4-6, 9 and 16-17, Fliearman discloses the claimed limitations including a tandem wheel assembly (1022) for a work vehicle having a chassis and wheels, the tandem wheel assembly comprising:
a tandem wheel housing (1024,1048,1054,1086) having an inboard wall (1204) and an outboard wall (1202) both defining, at least in part, an interior, the inboard wall and the outboard wall both defining a center opening (proximate 1026) extending along a pivot axis (1044) and wheel end openings extending along associated wheel end axes (Referenced is made to Figure 5);
a pivot cage (1026,1027) configured to fixedly mount to the chassis (at 1208) and disposed about the pivot axis at the center opening of the tandem wheel housing, the pivot cage having an annular body (1203; Reference is made to Figures 5 and 7) extending between an inboard end and an outboard end, the inboard wall and the outboard wall of the tandem wheel housing being pivotally mounted to the pivot cage at, respectively, the inboard end and the outboard end of the annular body (Reference is made to Figures 5 and 7);
a center sprocket (1066) disposed within and rotatable with respect to the pivot cage;
wheel end assemblies (1028 and 1030) each disposed at one of the wheel end openings, each wheel end assembly having a wheel end sprocket (1070,1072), a wheel end gear train (1046,1052), and a wheel end hub (1050,1056), each wheel end sprocket being supported within the tandem wheel housing (Reference is made to Figures 6 and 8) for rotation by at least one chain (1074,1076) coupled to the center sprocket (1066), each wheel end gear train being coupled for rotation by the associated wheel end sprocket and configured to effect a gear ratio change and rotate the associated wheel end hub about the associated wheel end axis (Reference is made to Paragraphs 0073, 0111 and 0113); and,
a pair of reaction bars (1034,1036), each being pivotally coupled at one end (1078,1082) to the annular body of the pivot cage (via the chassis connection thereto) and at an opposite end (1080,1084) to a component of the wheel end gear train;
wherein the reaction bars extend within the interior of the tandem wheel housing (at least near ends 1080,1084);
wherein the pivot cage includes an inboard flange (1027) at the inboard end of the annular body; and
further including at least one inboard seal disposed between the inboard flange and the inboard wall of the tandem wheel housing (Reference is made to Paragraph 0100 and Figure 7);
wherein the inboard flange (1027) has an outer circumference and the inboard wall of the tandem wheel housing has an inner circumference at the center opening, the at least one inboard seal being disposed between the outer circumference of the inboard flange and the inner circumference of the inboard wall (Reference is made to Figures 5 and 7 as well as Paragraph 0100 directed to the enclosed central wheels 1066 and fluid communication);
further comprising a lubricant within an internal volume of the tandem wheel housing and an internal volume of the pivot cage (Reference is made to Paragraph 0100);
wherein the pivot cage includes an inboard flange (1027) at the inboard end of the annular body and an outboard flange (1203; Reference is made to Paragraph 0069) at the outboard end of the annular body;
wherein the inboard wall and the outboard wall of the tandem wheel housing define an inboard shoulder and an outboard shoulder, the inboard shoulder being outboard of the inboard flange and the outboard shoulder being inboard of the outboard flange; and,
an outboard bushing disposed between the outboard shoulder and the annular body of the pivot cage (Reference is made to Paragraph 0093);
wherein each of the reaction bars (1034,1036) is pivotally coupled to one of the gear trains and to the pivot cage (indirectly) by pin joints (Reference is made to Figures 5-8);
wherein each wheel end gear train is a planetary set that includes a ring gear; and,
wherein the reaction bars are pivotally coupled to the ring gears;
wherein the center sprocket (1066, “central wheels”) has dual chain rings; and
wherein the at least one chain includes a first chain (1074) coupled between one wheel end sprocket and the center sprocket and a second chain (1076) coupled between the other wheel end sprocket and the center sprocket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliearman.
In regards to claim(s) 7, Fliearman discloses the claimed limitations excluding an inboard bushing.
Examiner is taking Official Notice that it is known to support both ends of an half shaft surrounding a gear.  Examiner further notes that it is known to provide bearings and bushings in an enclosure where a half shaft passes through (in the case of the sealed inner chamber per Fliearman).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the assembly of Fliearman in view of the old and well known teachings in the art to include a second bearing/bushing in the inboard location where the chamber is enclosed to provide a properly sealed enclosure, limit fluid loss at the half-shaft and to ensure the sprockets spin true.

Claim(s) 10-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliearman in view of Nelson (US Patent 3,786,888).
In regards to claim(s) 10-11 and 18-20, Fliearman discloses the claimed limitations excluding reaction bars extending into the interior of the tandem wheel housing and being pivotally coupled to the annular body of the pivot cage.
Nelson discloses a tandem wheel housing which encompasses the reaction bars and both bars are pivotally coupled to the annular body of the pivot cage.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the housing of Fliearman in view of the teachings of Nelson to include a encompassing the reaction bars so as to ensure torque reactions are fed directly back into the vehicle chassis at the central location while increasing the torque capability of the tandem setup.

Allowable Subject Matter
Claim(s) 3, 8 and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616